Citation Nr: 1038275	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-35 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right and left foot 
disorders, to include as due to service-connected low back injury 
with sciatica.

3.  Entitlement to service connection for paralysis of the legs, 
to include as due to a cervical spine disorder.

4.  Entitlement to service connection for a disorder of the left 
hip joint and left hip bone, to include as due to service-
connected low back injury with sciatica and/or to a cervical 
spine disorder.

5.  Entitlement to service connection for headaches, to include 
as due to a cervical spine disorder.

6.  Entitlement to service connection for fibromyalgia, to 
include as due to service-connected low back injury with 
sciatica.

7.  Entitlement to service connection for a left knee disorder, 
to include as due to service-connected low back injury with 
sciatica.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disorder with hand and finger disabilities, to include as due to 
service-connected low back injury with sciatica.

9.  Entitlement to an increased evaluation for a low back injury 
with sciatica, currently evaluated as 40 percent disabling.

10.  Entitlement to an increased evaluation for PTSD, currently 
evaluated as 30 percent disabling.

11.  Entitlement to as total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

12.  Entitlement to special monthly pension based on a need for 
regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to February 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from June 1994, April 1999, and February 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In June of 2007, the Veteran and his wife appeared at a hearing 
before the undersigned Veterans Law Judge and offered testimony 
in support of his claim.  A complete transcript is of record.

In March 2008, the Board remanded this case for procedural and 
evidentiary considerations.  Unfortunately, as discussed more 
fully below, remand of this matter is again warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that the Veteran is afforded every 
possible consideration.

First, the most recent supplemental statement of the case, issued 
in January 2010, reflects that the last evidence the RO had 
reviewed from the Veteran was received in September 2009.  
However, the Board's review of the record reveals additional 
evidence packages from the Veteran that were received by the RO 
in December 2009, February 2010, and March 2010, both before and 
after this matter was sent to the Board for further appellate 
review.  The Board further notes that these additional 
evidentiary packages were provided without waiver of the RO's 
initial consideration of the evidence under 38 C.F.R. 
§ 20.1304(c) (2009).  Moreover, with respect to evidentiary 
submissions occurring before a matter is returned to the Board, 
the regulations provide that the RO is obligated to furnish the 
Veteran with a new supplemental statement of the case as to that 
evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2009).  

In addition, the evidence more recently submitted in February and 
March 2010 includes signed authorizations that relate to private 
medical records the Board specifically requested that the RO make 
arrangements to obtain in its March 2008 remand.  More 
specifically, the Board had requested that the RO make 
arrangements to obtain the Veteran's complete treatment records 
from the Cleveland Clinic Foundation, including from Joseph M. 
Cash, M.D. and Mark Froimson, M.D., dated since 1993; Able 
Chiropractic Clinic; and University Hospital Health Systems, and 
the evidence submitted by the Veteran in February and March 2010 
included February 2010 signed authorizations and other 
information that would have permitted the RO to secure all of the 
Veteran's available records from most of these providers.  
Therefore, while the Veteran has attached some medical records 
from these providers to the corresponding authorizations (both in 
February 2010 and previously in August of 2008), since it is not 
clear that all of the available records were provided, the Board 
cannot conclude that there has been substantial compliance with 
its prior remand, and finds that it has no alternative but to 
remand this case so that additional steps can be made to obtain 
these records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, the Board would like to point out that in view of 
the expiration of the authorizations executed by the Veteran on 
February 25, 2010 (they expire within 180 days), it will be 
necessary for the RO to obtain new authorizations for these 
providers.  In addition, in the process of filling out and 
signing these authorizations, the Board would like to point out 
to the Veteran that he is only required to provide the name, 
address, dates of treatment, and condition for one of the 
providers on each authorization and to then date and sign each 
authorization.  Providing more than one facility or additional 
extraneous material on one authorization could possibly create 
unnecessary confusion.  It is also unnecessary for him to attach 
medical records from these providers that are already in his 
possession and have been previously submitted to VA in support of 
his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should again be made to 
obtain the Veteran's complete treatment 
records from the Cleveland Clinic 
Foundation, including from Joseph M. Cash, 
M.D. and Mark Froimson, M.D., dated since 
1993; Able Chiropractic Clinic; and 
University Hospital Health Systems.  In 
view of the expiration of the 
authorizations executed by the Veteran on 
February 25, 2010 (they expire within 180 
days), it will be necessary for the RO to 
obtain new authorizations for these 
providers.  

In addition, in the process of filling out 
and signing these authorizations, the 
Veteran is advised that he is only 
required to provide the name, address, 
dates of treatment, and condition for one 
of the providers on each authorization and 
to then date and sign each authorization.  
Providing more than one facility or 
additional extraneous material on one 
authorization could possibly create 
unnecessary confusion.  It is also 
unnecessary for him to attach medical 
records from these providers that are 
already in his possession and have been 
previously submitted to VA in support of 
his claims.  

2.  If further development is required, it 
should be undertaken.  Then, readjudicate 
the claims on appeal with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  The cervical spine disorder claim 
should be adjudicated under the standard 
for new and material evidence for claims 
filed before August 29, 2001, as the claim 
to reopen was submitted in May 1999.  The 
claim for an increased rating for the low 
back disorder should be adjudicated under 
both the old and revised criteria for 
rating the spine.  If the decisions remain 
adverse to the Veteran, furnish him and 
his representative with a supplemental 
statement of the case, making sure to 
consider all additional evidence 
received from the Veteran since 
September 2009, and afford a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

